DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Amendment filed on 12/01/21 have been entered.
According to the Amendment, claims 1-8 were pending.  Claims 1, 2, 5, 6, and 8 have been amended.  Claim 9 has been added.  Thus, claims 1-9 are pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection(s) of claim(s) 1-8 under §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. No. 2018/0019154 to Yoshida et al.

Claim Rejections – 35 U.S.C. §103
Claims 1, 2, and 4-8 are rejected under §103 as being obvious over US Pub. No. 2018/0029237 to Sugawara et al. (Sugawara) in view of US Pub. No. 2018/0019154 to Yoshida et al. (Yoshida).  In regards to claims 1 and 8, Sugawara discloses a system and method for controlling a substrate conveying robot (1) (see Fig. 1 depicting a substrate conveying robot including an articulated robot arm having an end effector with a substrate holding unit for holding a substrate), said robot system comprising: 
a base (2
a hand (7) that has a substrate mounting portion (5) on which a substrate (S) is mounted; 
an articulated robot arm (4) that has a base end connected to the base and a leading end connected to the hand, and includes a plurality of joints (5 & 6); 
a robot arm drive mechanism that includes a drive source (8-11) and a driving force transmission unit (3) that transmits driving force of the drive source to the joints of the articulated robot arm to displace the joints (see ¶¶ [0059-63] for describing an arm drive unit comprising multiple drive sources and means for rotating arm link members about their respective vertical axis, such as a rotary spindle); and 
a robot control (12) unit that controls operation of the drive source so that the hand assumes a target orientation at a target position (see ¶ [0063] for describing a robot controller for controlling the elevating and rotating operations of the robot arm), 
wherein the robot control unit raises the hand from a first lower position below a first target position at which the hand picks up the substrate to a first upper position above the first target position, and displaces at least one of the plurality of joints in one direction, in a first interval from the first lower position to a first intermediate position between the first lower position and the first target position (see Figs. 7-9; see also ¶¶ [0079-0083] for describing a method of specifying the separation distance between the reference surface of the end effector and the substrate detection sensor in the vertical direction so as to how much to raise or lower the end effector when loading or unloading a substrate from a substrate supporting location). 
Although Sugawara does not explicitly disclose that the robot control unit rotates at least one of the plurality of joints at a predetermined angle in one direction as recited in the claim, such a feature is found in the prior art.  In fact, Yoshida teaches a substrate transfer robot wherein the robot control unit rotates at least one of the plurality of joints at a predetermined angle in one direction. See ¶ [0055] (controlling the position of a substrate on a substrate transfer robot more surely and exactly by controlling the rotation angle of the substrate holding portion of the substrate transfer robot).
Thus, it would have been obvious to modify the substrate transfer robot of Sugawara with the position control feature of Yoshida in order to execute a substrate transfer operation even when the substrate held by the substrate holding portion is deviated from the regular position. See ¶ [0010].

In regards to claim 2, Sugawara further discloses that the robot control unit displaces the joints in one direction in the first interval. See ¶¶ [0058], [0091] (elevating the robot arm in stages based on the detection results from the substrate detection sensor as to hold the substrate with the substrate holding unit).

In regards to claims 4 and 7, Sugawara further discloses that the driving force transmission unit includes at least one of a gear, toothed belt, and chain that transmit the driving force to the joints. See ¶ [0060] (disclosing a rotary spindle for transmitting the driving force of the drive source).

Claim 5 is rejected under § 103 as being obvious over Sugawara in view of Yoshida, supra.  In regards to claim 5, Sugawara discloses a substrate conveying robot (1) (see Fig. 1 depicting a substrate conveying robot including an articulated robot arm having an end effector with a substrate holding unit for holding a substrate), said robot comprising: 
a base (2); 
a hand (7) that has a substrate mounting portion (5) on which a substrate (S) is mounted; 
an articulated robot arm (4) that has a base end connected to the base and a leading end connected to the hand, and includes a plurality of joints (5 & 6); 
a robot arm drive mechanism that includes a drive source (8-11) and a driving force transmission unit (3) that transmits driving force of the drive source to the joints of the articulated robot arm to displace the joints (see ¶¶ [0059-63] for describing 
a robot control (12) unit that controls operation of the drive source so that the hand assumes a target orientation at a target position (see ¶ [0063] for describing a robot controller for controlling the elevating and rotating operations of the robot arm), 
wherein the robot control unit raises the hand from a first lower position below a first target position at which the hand picks up the substrate to a first upper position above the first target position, and displaces at least one of the plurality of joints in one direction, in a second interval from the second upper position to a second intermediate position between the second upper position and the second target position (see Figs. 7-9; see also ¶¶ [0079-0083] for describing a method of specifying the separation distance between the reference surface of the end effector and the substrate detection sensor in the vertical direction so as to determine how much to raise or lower the end effector when loading or unloading a substrate from a substrate supporting location). 
Although Sugawara does not explicitly disclose that the robot control unit rotates at least one of the plurality of joints at a predetermined angle in one direction as recited in the claim, such a feature is found in the prior art.  In fact, Yoshida teaches a substrate transfer robot wherein the robot control unit rotates at least one of the plurality of joints at a predetermined angle in one direction. See ¶ [0055] (controlling the position of a substrate on a substrate transfer robot more surely and exactly by controlling the rotation angle of the substrate holding portion of the substrate transfer robot).
Thus, it would have been obvious to modify the substrate transfer robot of Sugawara with the position control feature of Yoshida in order to execute a substrate transfer operation even when the substrate held by the substrate holding portion is deviated from the regular position. See ¶ [0010].

In regards to claim 6, Sugawara further discloses that the robot control unit displaces the joints in one direction in the second interval. See ¶¶ [0058], [0091] (lowering the robot arm in stages based on the detection results from the substrate detection sensor as to hold the substrate with the substrate holding unit).


Claim 3 is rejected under § 103 as being obvious over Sugawara in view of Yoshida, supra, as applied to claim 1, in view of US Pub. No. 2017/0062264 to Tang et al. (Tang).  In regards to claim 3, Sugawara in view of Yoshida discloses all limitations of the claimed invention but for transferring the substrate held by an aligner to a stage, and the first target position is a position to pick up the substrate held by the aligner. 
Although Sugawara in view of Yoshida does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Tang teaches a substrate conveying robot wherein the substrate conveying robot transfers the substrate held by an aligner to a stage, and the first target position is a position to pick up the substrate held by the aligner. See ¶¶ [0029], [0178] (disclosing several substrate placing structures including an aligner and a processing chamber port).
Thus, it would have been obvious to modify Sugawara in view of Yoshida with the teaching of Tang in order to apply the substrate conveying robot in a substrate processing system where the robot is able to operate not only with FOUPs and other storage containers but also with aligners and processing chambers.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655